Citation Nr: 0114800	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  94-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to April 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 1990, the RO 
denied an increased rating for sinusitis.  

The issue on appeal was originally before the Board in 
January 1996 at which time it was remanded for additional 
evidentiary development.  


FINDING OF FACT

The evidence of record does not support a conclusion that the 
veteran's service-connected sinusitis is manifested by three 
or more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting or 
frequently incapacitating recurrences, severe and frequent 
headaches.   


CONCLUSION OF LAW

The criteria for an increased rating for sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.97, Diagnostic Code 6513 (2000). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A VA examination conducted in June 1976 resulted in a 
pertinent diagnosis of chronic sinusitis.  Sinus X-rays were 
not taken.  

In September 1976, the RO granted service connection for 
sinusitis and evaluated the disability as 10 percent 
disabling, effective from March 9, 1976.  

The veteran submitted his claim of entitlement to a rating in 
excess of 10 percent for his sinusitis in July 1989.  

A November 1989 VA examination resulted in a diagnosis of 
chronic sinusitis.  Physical examination was essentially 
negative.  

VA and private clinical records dated between 1988 and 1997 
reveal isolated complaints of and treatment for sinusitis.  
An impression of rule out acute sinusitis was made in 
February 1980.  A February 1980 X-ray of the sinuses was 
negative for evidence of sinusitis or other abnormality.  

A RO hearing was conducted in September 1990.  The veteran 
testified that he had frequent headaches which he attributed 
to his sinusitis.  He reported that he had been informed that 
the headaches might be due to other causes than the sinusitis 
but he did not know.  He indicated that his nose was not 
affected very much with the exception of when it got cold.  
He was not taking any medication for the sinusitis.  He 
testified that X-rays of his sinuses did not reveal any 
abnormality.  The veteran's spouse testified that he 
complained of frequent headaches and that he was always 
sniffing.  

A VA nose and sinus examination was conducted in April 1997.  
At the time of the examination, the veteran complained of 
temporofrontal headaches that spread all over his head.  He 
also complained of blurred vision and reported that he had 
some recent sinusitis.  He also complained of nasal 
secretions which were present most of the time as well as 
frequent painful episodes on the nasal vestibule areas.  
Physical examination of the nose was entirely normal.  X-ray 
examination of the paranasal sinuses was normal.  The 
diagnoses from the examination were normal nose and chronic 
sinusitis by history.  


Criteria and Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West  
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has 
confirmed this obligation over the years.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991);  Lineberger v. Brown, 5 
Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); see also 38 C.F.R. §  3.326 (2000).

Recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
the present case, the Board finds that the RO's development 
action, has generated sufficient evidence to satisfy the 
Secretary's obligation.  The RO obtained VA and private 
treatment records identified by the veteran as well as VA 
examinations.  In addition, the veteran and his 
representative have been fully apprised of the applicable law 
and regulations, in the statement of the case and 
supplemental statement of the case provided by the RO.  
Therefore, the Board concludes that no further assistance to 
the veteran is required in order to comply with VA's duty to 
assist a claimant in developing evidence in conjunction with 
his claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000). 

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of respiratory disorders was changed, 
effective October 7, 1996. 61 Fed. 46,720-31 (1996) (now 
codified at 38 C.F.R. § 4.97).  In Karnas v. Derwinski, 1 
Vet.  App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, new rating criteria may not 
have retroactive application.  38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, in this case, the Board has evaluated the 
veteran's service-connected maxillary sinusitis under the old 
criteria both prior to and from October 7, 1996, and under 
the new criteria as well from October 7, 1996, finding that 
there was no significant difference using either criteria, in 
this case.

The veteran has been evaluated as 10 percent disabled under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6513.  Prior to 
October 7, 1996, DC 6513 provided that maxillary sinusitis 
with X-ray manifestations only and symptoms that were mild or 
occasional warranted a noncompensable evaluation.  Moderate 
sinusitis with discharge or crusting or scabbing with 
infrequent headaches, warranted a 10 percent evaluation.  
Severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence warranted a 30 percent evaluation. 

Subsequent to October 7, 1996, DC 6513 provides that a 
noncompensable evaluation will be assigned for sinusitis that 
is detected by X-ray only.  Where there are 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 10 percent evaluation is warranted.  Where there 
are three or more incapacitating episodes per year or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting, a 30 percent evaluation is warranted.  A note 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  

The Board finds the preponderance of the evidence is against 
the claim of entitlement to a rating in excess of 10 percent 
for sinusitis under either the old or current rating 
criteria.  The evidence does not reasonably demonstrate that 
the service-connected sinusitis is productive of severe 
sinusitis with frequent incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting.  The 
veteran's main complaint with regard to the sinusitis is 
headaches.  While there is evidence of record of the presence 
of complaints of headaches, to the extent that headaches can 
be attributed to impairment associated with the veteran's 
sinusitis, they are not shown to be more than 10 percent 
disabling at this time.  The Board notes the issue on appeal 
was originally before the Board in January 1996 at which time 
it was remanded for additional evidentiary development.  Part 
of the development requested by the Board was for a VA 
examination to be conducted to determine if the 
symptomatology associated with the veteran's service-
connected sinusitis included headaches.  A review of the 
April 1997 VA examination report demonstrates that while the 
veteran complained of headaches at the time of the 
examination, the examiner did not list headaches as a 
residual of sinusitis.  A review of the examination report 
also reveals that manifestations of sinusitis were not found 
at the time of this examination.  The diagnoses were normal 
nose and chronic sinusitis by history.  The Board finds that 
a remand in order to conduct a VA examination in an effort to 
further clarify this matter is not necessary.   The problems 
associated with the veteran's sinusitis are, quite simply, 
not shown to meet the criteria for a higher evaluation than 
that which is contemplated by the 10 percent rating now in 
effect.  

The veteran has reported at the time of the April 1997 VA 
examination that he had nasal secretions "most of the 
time."  There is no objective or clinical evidence, however, 
of the presence of purulent discharge or of crusting during 
the extensive appeal period involved in this case.  Nor is 
there dispositive evidence of sinusitis resulting in three or 
more incapacitating episodes per year or more than six non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting.  The clinical 
records are silent as to a requirement for bed rest as a 
result of sinusitis and the record does not otherwise reflect 
that such problems have ensued.  As noted above, an 
accompanying note to the Diagnostic Code provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  The veteran reported 
at the time of the April 1997 VA examination that he had 
frequent painful episodes on nasal vestibule areas.  There is 
no other evidence, however, of this symptomatology and no 
other clinical record or the other VA examination included 
findings underlying such complaints.  The Board finds that 
there is insufficient evidence to support a claim that the 
veteran experienced frequent pain which is connected with his 
sinusitis.  Finally, the most recent VA examination of the 
veteran's sinuses was negative for any findings associated 
with sinusitis and X-ray examination of the nose was 
interpreted as negative.  As an aside, it is further noted 
that prior X-ray examinations of the veteran's sinuses failed 
to demonstrate the presence of sinusitis.  

Therefore, a preponderance of the evidence is against an 
evaluation greater than 10 percent under Diagnostic Code 6513 
in effect prior to October 7, 1996 and is also against an 
evaluation greater than 10 percent under Diagnostic Code 6513 
in effect from October 7, 1996.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  In this case, 
consideration of an extraschedular rating has not been  
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that the veteran's maxillary 
sinusitis has not required hospitalization and there is no 
indication that it has caused marked interference with any 
employment.

ORDER

Entitlement to a rating in excess of 10 percent for sinusitis 
is denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

